                               Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 1 of 32 Page ID #:1



                               1     CLARKSON LAW FIRM, P.C.
                                     Ryan J. Clarkson (SBN 257074)
                               2     rclarkson@clarksonlawfirm.com
                                     Matthew T. Theriault (SBN 244037)
                               3     mtheriault@clarksonlawfirm.com
                                     Bahar Sodaify (SBN 289730)
                               4     bsodaify@clarksonlawfirm.com
                                     9255 Sunset Blvd., Suite 804
                               5     Los Angeles, CA 90069
                                     Tel: (213) 788-4050
                               6     Fax: (213) 788-4070
                               7     Attorneys for Plaintiff
                               8
                                                               IN THE UNITED STATES DISTRICT COURT
                               9
                                                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               10

                               11   LISA OHLWEILER, individually and on                    Case No.
                                    behalf of all others similarly situated,
9255 SUNSET BLVD., SUITE 804




                               12                                                          CLASS ACTION COMPLAINT
  CLARKSON LAW FIRM, P.C.

   LOS ANGELES, CA 90069




                                                             Plaintiff,
                               13                                                         1. VIOLATION OF CALIFORNIA
                                              vs.                                            BUSINESS & PROFESSIONS
                               14                                                            CODE § 17200, et. seq.
                                    ZOOM VIDEO COMMUNICATIONS,
                               15   INC., a Delaware Corporation,                         2. VIOLATION OF CALIFORNIA
                                                                                             CIVIL CODE § 1750, et. seq.
                               16                          Defendant.
                                                                                          3. VIOLATION OF CALIFORNIA
                               17                                                            BUSINESS & PROFESSIONS
                                                                                             CODE § 17500, et. seq.
                               18
                                                                                          4. VIOLATION OF CALIFORNIA
                               19                                                            CIVIL CODE § 1798.100, et. seq.
                               20                                                         5. NEGLIGENCE
                               21                                                         6. VIOLATION OF CALIFORNIA
                                                                                             CONSTITUTION ART 1, § 1
                               22
                                                                                          7. BREACH OF EXPRESS
                               23                                                            WARRANTY
                               24                                                         8. UNJUST ENRICHMENT
                               25                                                         DEMAND FOR JURY TRIAL
                               26
                               27

                               28

                                                                             CLASS ACTION COMPLAINT
                                    Error! Unknown document property name.
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 2 of 32 Page ID #:2




                                                          1                                               INTRODUCTION
                                                          2             1.      Zoom sells the private information of its 200 million users without their
                                                          3    knowledge or permission. Zoom also falsely advertises end-to-end encryption. While
                                                          4    many companies are prioritizing people over profits to fight COVID-19, Zoom is
                                                          5    prioritizing profits over people. Zoom is capitalizing off of the global pandemic by
                                                          6    selling user information to Facebook without user consent. Zoom compounds this
                                                          7    felony by falsely advertising that its software is equipped with end-to-end encryption.
                                                          8    Zoom pedals its products knowing that hackers are accessing to user webcams,
                                                          9    exposing its users to extreme invasions of privacy.
                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19             2.      Plaintiff brings this class action on behalf of all similarly situated
                                                         20    consumers who used and/or purchased the Zoom software Product believing that the
                                                         21    Product was secure and that their information was safe.
                                                         22             3.      Due to the challenges associated with the COVID-19 pandemic, Zoom’s
                                                         23    popularity has skyrocketed in recent months. Businesses, schools, and other
                                                         24    consumers are working to find the most efficient way to operate and communicate
                                                         25    while quarantined at home. As a result, many of these organizations are turning to
                                                         26    Zoom’s video conferencing software.
                                                         27    ///
                                                         28    ///
                                                                                                                  22
                                                              Error! Unknown document property name.
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 3 of 32 Page ID #:3




                                                          1             4.      Zoom consistently violates its duty to implement and maintain
                                                          2    reasonable security practices, and misleads consumers about the security benefits of
                                                          3    the Product.
                                                          4             5.      Zoom collects private information about Zoom users and discloses this
                                                          5    information to Facebook and other third parties for financial gain. Zoom intentionally
                                                          6    omits this fact from its privacy policy and misleads reasonable consumers to believe
                                                          7    that the information they share is private.
                                                          8             6.      Zoom claims to offer users the privacy and protection of end-to-end
                                                          9    encryption, the most secure form of internet communication. In reality, Zoom does
                                                         10    not offer end-to-end encryption, and its software cannot even support such security
                                                         11    measures. Zoom accesses private information that users share on the Zoom network.
                          9255 Sunset Blvd., Suite 804




                                                         12             7.      Zoom fails to remedy a known vulnerability that allows hackers and other
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    websites to forcibly join a user to a Zoom call without their permission. This has led
                                                         14    to serious invasions of privacy and allows hackers to target users with specific
                                                         15    advertisements.
                                                         16             8.      Plaintiffs seek injunctive relief and restitution against Zoom for false and
                                                         17    misleading advertising in violation of Business and Professions Code Section 17200,
                                                         18    et seq., Business and Professions Code Section 17500, et seq., and Civil Code Section
                                                         19    1750, et seq., and for violating the Consumer Privacy Act. Zoom made and continues
                                                         20    to make these false and misleading statements in its advertising of the Product. Zoom
                                                         21    also continues to invade the privacy of innocent users and leave them vulnerable to
                                                         22    security threats. Compliance with remedial statutes like those underlying this lawsuit
                                                         23    will benefit Plaintiffs, the putative class, consumers, and the general public.
                                                         24             9.      The false and misleading advertising of the Product violates the
                                                         25    California Consumers Legal Remedies Act, particularly California Civil Code
                                                         26    Sections 1770(a)(5), 1770(a)(7), and 1770(a)(9). As such, Zoom has committed per
                                                         27    se violations of Business and Professions Code Section 17200, et seq., and Business
                                                         28    and Professions Code Section 17500.
                                                                                                                  33
                                                              Error! Unknown document property name.
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 4 of 32 Page ID #:4




                                                          1                                                  PARTIES
                                                          2             10. Plaintiff Lisa Ohlweiler is an individual residing in Los Angeles,
                                                          3    California. Plaintiff purchased and used Zoom in California within the last four (4)
                                                          4    years of the filing of this Complaint. Specifically, Plaintiff used the Product while
                                                          5    working from home during the current stay-at-home order. Plaintiff relied upon the
                                                          6    privacy policy and advertising of the Product, including, Defendant’s claims that it
                                                          7    would not share private user information with Facebook and that the Product is
                                                          8    secure. These privacy policy and advertising statements were prepared and approved
                                                          9    by Defendant and its agents and disseminated statewide and nationwide, as well as
                                                         10    designed to encourage consumers to purchase the Product. Plaintiff would not have
                                                         11    purchased or used the Product, if she had known that the advertising as described
                          9255 Sunset Blvd., Suite 804




                                                         12    herein was false, misleading, and/or deceptive.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             11. Zoom Video Communications, Inc. is a Delaware corporation
                                                         14    headquartered in San Jose, California. Zoom Video Communications, Inc. maintains
                                                         15    its principal place of business at 55 Almaden Blvd. 6th Floor, San Jose, CA 95113.
                                                         16    Zoom Video Communications, Inc., directly and through its agents, has substantial
                                                         17    contacts with and receives substantial benefits and income from and through the
                                                         18    United States and/or State of California. Zoom Video Communications, Inc. is one
                                                         19    of the owners, manufacturers, and distributors of the Product, and is one of the
                                                         20    companies that created and/or authorized the false, misleading, and deceptive claims
                                                         21    on the Product website.
                                                         22                                        JURISDICTION AND VENUE
                                                         23             12. This Court has subject matter jurisdiction over this action pursuant to the
                                                         24    Class Action Fairness Act, 28 U.S.C. Section 1332(d)(2)(A) because: (i) there are
                                                         25    100 or more class members, (ii) there is an aggregate amount in controversy
                                                         26    exceeding $5,000,000, exclusive of interest and costs, and (iii) there is minimal
                                                         27    diversity because at least one Plaintiff and Defendant are citizens of different states.
                                                         28

                                                                                                                  44
                                                              Error! Unknown document property name.
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 5 of 32 Page ID #:5




                                                          1    This Court has supplemental jurisdiction over any state law claims pursuant to 28
                                                          2    U.S.C. Section 1367.
                                                          3             13. Pursuant to 28 U.S.C. Section 1391, this Court is the proper venue for
                                                          4    this action because a substantial part of the events, omissions, and acts giving rise to
                                                          5    the claims herein occurred in this District: Plaintiff is a citizen of California who
                                                          6    resides in this District; Defendant omitted material information and made the
                                                          7    challenged false representations to Plaintiff in this District; and Plaintiff purchased
                                                          8    and used the Product within this District. Moreover, Defendant receives substantial
                                                          9    compensation from sales and user engagement in this District, and Defendant made
                                                         10    numerous material omissions and misrepresentations which had a substantial effect
                                                         11    in this District involving its label and packaging representations.
                          9255 Sunset Blvd., Suite 804




                                                         12             14. Defendant is subject to personal jurisdiction in California based upon
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    sufficient minimum contacts which exist between Defendant and California.
                                                         14    Defendant is authorized to do and is doing business in California.
                                                         15                                            FACTUAL ALLEGATIONS
                                                         16             15. The global COVID-19 pandemic has drastically reshaped the way in
                                                         17    which consumers, businesses, and schools communicate. Rather than lending a hand
                                                         18    to people in need, Zoom violates the privacy of its millions of users by misusing and
                                                         19    exploiting their personal information, and falsely, deceptively, and misleadingly
                                                         20    advertising fictitious security benefits of the program.
                                                         21                                    Zoom Has Capitalized on COVID-19
                                                         22             16. The COVID-19 pandemic has affected the world in unthinkable ways.
                                                         23    The virus has infected over one million people worldwide and has been fatal to over
                                                         24    50,000. Nearly every state, including California, has a stay-at-home order in place.
                                                         25    As a result, millions of people are quarantined at home. Businesses and economies
                                                         26    across the globe are struggling to survive the effects of this unprecedented challenge.
                                                         27             17. Zoom has targeted consumers, businesses, and schools. Business and
                                                         28    schools need to communicate with employees and students, and video conferencing
                                                                                                                  55
                                                              Error! Unknown document property name.
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 6 of 32 Page ID #:6




                                                          1    is the most effective way to communicate remotely. Consumers are also using Zoom
                                                          2    to socialize and keep in touch with friends and family. There are 200 million people
                                                          3    who now consider Zoom to be synonymous with their everyday schedule.1
                                                          4             18. Zoom has profited off of users’ desire to stay connected professionally
                                                          5    and personally during this global pandemic and the accompanying stay-at-home
                                                          6    orders. Zoom’s stock price has increased from $62 in October of 2019 to as high as
                                                          7    $159.56 in March of 2020.
                                                          8                        Zoom Shares Private User Information with Facebook
                                                          9             19. Every time a user downloads or opens the Zoom iOS app (“App”), Zoom
                                                         10    shares the user’s personal and private information with Facebook. Zoom is selling,
                                                         11    to Facebook, private information of individuals who do not have a Facebook account.
                          9255 Sunset Blvd., Suite 804




                                                         12             20. The App reports information on the user’s device, what time zone and
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    city the user is in, and the wireless phone carrier connected to their device. Zoom
                                                         14    also creates and shares a “unique advertiser identifier” that Facebook uses to target
                                                         15    the user with specific advertisements.2
                                                         16             21. Zoom uses a Facebook software development kit (SDK) to implement
                                                         17    certain features in the Zoom App. The SDK allows users to login to Zoom through
                                                         18    their Facebook account.3
                                                         19             22. Apps that use a Facebook SDK share information with Facebook, and
                                                         20    Facebook requires companies that use SDKs to warn users of this fact. Facebook’s
                                                         21    terms clearly state, “[i]f you use our . . . SDKs, you further represent and warrant that
                                                         22    you have provided robust and sufficiently prominent notice to users regarding the
                                                         23    1
                                                                 Zoom Blog, A Message to Our Users,
                                                         24    https://blog.zoom.us/wordpress/2020/04/01/a-message-to-our-users/ (last visited
                                                         25    April 3, 2020).
                                                               2
                                                                 Joseph Cox, Zoom iOS App Sends Data to Facebook Even if You Don’t Have a
                                                         26    Facebook Account, MOTHERBOARD,
                                                         27    https://www.vice.com/en_us/article/k7e599/zoom-ios-app-sends-data-to-facebook-
                                                               even-if-you-dont-have-a-facebook-account (last visited April 3, 2020).
                                                         28    3
                                                                 Facebook for developers, APIs and SDKs,
                                                               https://developers.facebook.com/docs/apis-and-sdks (last visited April 3, 2020).
                                                                                                                  66
                                                              Error! Unknown document property name.
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 7 of 32 Page ID #:7




                                                          1    Customer Data collection, sharing and usage.”4 Facebook also warns app developers
                                                          2    that “Facebook[] may collect or receive information from your app and other apps
                                                          3    and use that information to provide measurement services and targeted ads.”5
                                                          4             23. Zoom never received consent to transfer user data to Facebook. Zoom’s
                                                          5    privacy policy that states Google Ads and Google Analytics “automatically collect
                                                          6    some information about you when you use our Products;” however, Zoom’s privacy
                                                          7    policy fails to mention that it collects and shares any information with Facebook.6
                                                          8             24. Zoom knows it is violating consumers’ privacy. Zoom released a
                                                          9    statement saying “we were recently made aware that the Facebook SDK was
                                                         10    collecting unnecessary device data.” Zoom further stated that “[u]sers will need to
                                                         11    update to the latest version of our application once it becomes available in order for
                          9255 Sunset Blvd., Suite 804




                                                         12    these changes to take hold, and we encourage them to do so. We sincerely apologize
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    for this oversight, and remain firmly committed to the protection of our users’ data.”7
                                                         14             25. Zoom failed to provide users with accurate disclosures about how it
                                                         15    shares private user information. This violates users’ privacy rights and is completely
                                                         16    at odds with Zoom’s privacy policy.
                                                         17             26. Zoom released an updated version of the App that removed the Facebook
                                                         18    SDK. Zoom stated that “[u]sers will need to update to the latest version of our
                                                         19    application . . . in order for these changes to take hold.”8
                                                         20             27. Many users will not update to the new version of the app. Even if users
                                                         21    do update to the most recent version of the app, their private information has already
                                                         22    been shared with Facebook.
                                                         23

                                                         24
                                                               4
                                                         25      Id.
                                                               5
                                                                 Id.
                                                         26    6
                                                                 See Cox, supra note 2.
                                                               7
                                                         27      Id.
                                                               8
                                                                 Zoom Blog, Zoom’s Use of Facebook’s SDK in iOS Client,
                                                         28    https://blog.zoom.us/wordpress/2020/03/27/zoom-use-of-facebook-sdk-in-ios-client/
                                                               (last visited April 3, 2020).
                                                                                                                  77
                                                              Error! Unknown document property name.
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 8 of 32 Page ID #:8




                                                          1             28. Zoom receives financial compensation for sharing private user
                                                          2    information with Facebook.
                                                          3             29. Consumers are interested in how much of their personal information is
                                                          4    being shared with third-party advertisers. Had Plaintiff and the class known that
                                                          5    Zoom shared user information with Facebook, they would not have purchased or
                                                          6    used Zoom and would have opted to use a different product that did not share their
                                                          7    private information with Facebook.
                                                          8                         Zoom Falsely Advertises that its Software is Secure
                                                          9             30. Zoom claims that its software offers users the privacy of end-to-end
                                                         10    encryption; however, this is false, deceptive, and misleading because Zoom does not
                                                         11    use end-to-end encryption.
                          9255 Sunset Blvd., Suite 804




                                                         12            Figures 1-4 (below): Screenshots taken from Zoom’s official website showing
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    that Zoom claims to offer end-to-end encryption.
                                                         14            Figure 1.
                                                         15

                                                         16

                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23    ///
                                                         24    ///
                                                         25    ///
                                                         26    ///
                                                         27    ///
                                                         28    ///
                                                                                                                  88
                                                              Error! Unknown document property name.
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 9 of 32 Page ID #:9




                                                          1    Figure 2.
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8    Figure 3.
                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16    Figure 4.
                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                                  99
                                                              Error! Unknown document property name.
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 10 of 32 Page ID #:10




                                                          1             31. End-to-end encryption is “the most secure” form of privacy for online
                                                          2    communications.9 End-to-end encryption security systems prevent anyone
                                                          3    monitoring the network from accessing the information users have communicated,
                                                          4    including the company that owns the network. The only users have who have access
                                                          5    to shared information are the sender and receiver. This keeps user information and
                                                          6    data private and less vulnerable to hacking.
                                                          7             32. Rather than providing consumers with end-to-end encryption as
                                                          8    advertised, Zoom uses transport encryption, which is significantly less secure. In fact,
                                                          9    a spokesperson for Zoom stated, “[c]urrently, it is not possible to enable [end-to-end]
                                                         10    encryption for Zoom video meetings.”10
                                                         11             33. Unlike end-to-end encryption, transport encryption allows the company
                          9255 Sunset Blvd., Suite 804




                                                         12    that owns the network to gain access to user information.11 With transport encryption
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    in place, Zoom is able to access video and audio content from Zoom meetings that
                                                         14    unsuspecting users believe is secure.
                                                         15             34. One computer science expert, Matthew Green, a cryptographer and
                                                         16    computer science professor at Johns Hopkins University, said, “I think they’re doing
                                                         17    this in a slightly dishonest way. It would be nice if they just came clean.”12
                                                         18             35. Because the software lacks end-to-end encryption, Zoom is able to
                                                         19    monitor video meetings on its software.
                                                         20             36. Consumers are indeed interested in the type of security offered by
                                                         21    companies like Zoom and rely on Zoom’s advertising statements to determine which
                                                         22    product to purchase.
                                                         23

                                                         24
                                                               9
                                                         25      ProtonMail, End-to-End Encryption, https://protonmail.com/blog/what-is-end-to-
                                                               end-encryption/ (last visited, April 3, 2020).
                                                         26    10
                                                                  Micah Lee & Yael Grauer, Zoom Meetings Aren’t End-to-End Encrypted, Despite
                                                         27    Misleading Marketing, THE INTERCEPT, https://theintercept.com/2020/03/31/zoom-
                                                               meeting-encryption/ (last visited, April 3, 2020).
                                                         28    11
                                                                  Id.
                                                               12
                                                                  Id.
                                                                                                                  10
                                                              Error! Unknown document property name.              10
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 11 of 32 Page ID #:11




                                                          1             37. Zoom is aware that reasonable consumers are misled into believing the
                                                          2    Product provides them with end-to-end encryption but has thus far refused to make
                                                          3    any advertising changes to dispel the consumer deception.
                                                          4             38. Plaintiff and reasonable consumers reasonably believe Zoom offers users
                                                          5    end-to-end encryption based on its explicit advertising statements.
                                                          6             39. Zoom has failed to provide users with accurate disclosures about the type
                                                          7    of security offered with the program. This violates Zoom users’ privacy and is at odds
                                                          8    with Zoom’s advertisements.
                                                          9                           Other Websites Have Access to Users’ Webcams
                                                         10             40. Zoom has a vulnerability that allows hackers and other websites to
                                                         11    forcibly join a user to a Zoom video meeting without their permission.
                          9255 Sunset Blvd., Suite 804




                                                         12             41. Zoom has a security patch that is designed to prevent hackers from
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    gaining access to user webcams. This security patch contains an error that allows
                                                         14    hackers to access user webcams without their knowledge or consent. To gain access,
                                                         15    a hacker simply needs to embed a short coding sequence into their website, and any
                                                         16    Zoom user’s video could instantly be compromised.13
                                                         17             42. This vulnerability affects 13 of Zoom’s available applications, including:
                                                         18    Zoom, RingCentral, Telus Meetings, BT Cloud Phone Meetings, Office Suite HD
                                                         19    Meeting, AT&T Video Meetings, BizConf, Huihui, UMeeting, Zhumu, Zoom CN,
                                                         20    EarthLink Meeting Room, Video Conferencia Telmex, & Accession Meeting.
                                                         21             43. Zoom’s solution to this problem is to provide users the option to have
                                                         22    their video setting turned off when they join a new meeting.14 However, Zoom cannot
                                                         23    expect users to uniformly adapt to this setting, and millions of webcams are
                                                         24    vulnerable to attack.
                                                         25

                                                         26    13
                                                                  Joseph Cox, Zoom Vulnerability Lets Hackers Hijack Your Webcam,
                                                         27    MOTHERBOARD, https://www.vice.com/en_us/article/8xzjj4/zoom-video-
                                                               conferencing-vulnerability-lets-hackers-turn-on-your-webcam (last visited April 3,
                                                         28    2020).
                                                               14
                                                                  https://blog.zoom.us/wordpress/2019/07/08/response-to-video-on-concern/
                                                                                                                  11
                                                              Error! Unknown document property name.              11
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 12 of 32 Page ID #:12




                                                          1             44. People use Zoom because it allows them to communicate with video, and
                                                          2    several large companies have stated that they use Zoom specifically for its popular
                                                          3    video features.
                                                          4             45. One of these companies, Groupon, stated, “out of 3 million minutes of
                                                          5    conferencing monthly, 96% is with video turned on.” True and correct
                                                          6    representations of the Groupon’s review on Zoom’s official website is depicted in
                                                          7    Figure 5 below.
                                                          8             46. Another company, Sonos, stated that out of all the collaboration tools
                                                          9    used by the company, “Zoom video conferencing ranked #1.” True and correct
                                                         10    representations of the Groupon’s review on Zoom’s official website is depicted in
                                                         11    Figure 6 below.
                          9255 Sunset Blvd., Suite 804




                                                         12             Figures 5-6 (below): Screenshots taken from Zoom’s official website showing
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    that Zoom users prefer Zoom because of its video capabilities.
                                                         14    Figure 5.
                                                         15

                                                         16

                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24    ///
                                                         25    ///
                                                         26    ///
                                                         27    ///
                                                         28    ///
                                                                                                                  12
                                                              Error! Unknown document property name.              12
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 13 of 32 Page ID #:13




                                                          1    Figure 6.
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8
                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12             47. Because of the popularity of Zoom’s video functionality, users are very
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    unlikely to adopt a setting that turns their cameras off.
                                                         14             48. Plaintiff seeks injunctive relief against Defendant for false and
                                                         15    misleading advertising in violation of Business and Professions Code Section 17200,
                                                         16    et seq., Business and Professions Code Section 17500, et seq., and Civil Code Section
                                                         17    1750, et seq. Plaintiff also seeks injunctive relief against Defendant for its misuse of
                                                         18    private user information in violation of the California Consumer Privacy Act.
                                                         19             49. Defendant made and continues to make these false and misleading
                                                         20    statements in its advertising of the Product. Defendant continues to misuse private
                                                         21    user information. Compliance with remedial statues like those underlying this lawsuit
                                                         22    will benefit Plaintiff, the putative class, consumers, and the general public.
                                                         23    Compliance is the primary litigation objective of this lawsuit.
                                                         24             50. Zoom is marketed, sold, and used throughout California and the United
                                                         25    States.
                                                         26             51. Upon information and belief, during the course of its false, misleading,
                                                         27    and deceptive advertising campaign, hundreds of millions of people have purchased
                                                         28    and used Defendant’s Zoom service. Plaintiffs and the Class have suffered injury in
                                                                                                                  13
                                                              Error! Unknown document property name.              13
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 14 of 32 Page ID #:14




                                                          1    fact and have suffered invasion of their privacy rights as a result of Defendant’s false
                                                          2    representations and misuse of data and information.
                                                          3                                            CLASS ALLEGATIONS
                                                          4             52. Plaintiff brings this action on her own behalf and the following class and
                                                          5    subclass:
                                                          6                a. User Class: “All persons who used the Product in the United States
                                                          7                     and/or State of California during the time period of four years prior to the
                                                          8                     filing of the complaint through the present.”
                                                          9                b. Purchaser Subclass: “All persons who purchased the Product in the
                                                         10                     United States and/or State of California for personal use and not for
                                                         11                     resale during the time period of four years prior to the filing of the
                          9255 Sunset Blvd., Suite 804




                                                         12                     complaint through the present.”
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             53. Excluded from both Classes are Class counsel, Defendants’ officers,
                                                         14    directors, and employees, and any individual who received remuneration from
                                                         15    Defendants in connection with that individual’s use or endorsement of the Products.
                                                         16             54. The Classes are so numerous that their individual joinder herein is
                                                         17    impracticable. On information and belief, the User Class numbers in the tens of
                                                         18    millions or more throughout the United States and/or State of California. On
                                                         19    information and belief, the Purchaser Subclass numbers in the tens of millions or
                                                         20    more throughout the United States and/or State of California. The Classes are
                                                         21    sufficiently numerous because hundreds of thousands of units of the Product have
                                                         22    been sold and tens of millions of people use the Product every day in the United
                                                         23    States and/or California during the time period of four years prior to the filing of the
                                                         24    complaint through the present.
                                                         25             55. There is a well-defined community of interest in the questions of law and
                                                         26    fact involved affecting the parties to be represented. The questions of law and fact
                                                         27    common to the Classes predominate over questions which may affect individual
                                                         28

                                                                                                                  14
                                                              Error! Unknown document property name.              14
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 15 of 32 Page ID #:15




                                                          1    Class members. Common questions of law and fact include, but are not limited to,
                                                          2    the following:
                                                          3                a. Whether Defendant’s conduct constitutes an unfair method of
                                                          4                     competition, or unfair or deceptive act or practice, in violation of Civil
                                                          5                     Code section 1750, et seq.;
                                                          6                b. Whether Defendant used deceptive representations in connection with
                                                          7                     the sale of the Product in violation of Civil Code section 1750, et seq.;
                                                          8                c. Whether Defendant represented the Product has characteristics or
                                                          9                     quantities that it does not have in violation of Civil Code section 1750,
                                                         10                     et seq.;
                                                         11                d. Whether Defendant advertised the Product with intent not to sell it as
                          9255 Sunset Blvd., Suite 804




                                                         12                     advertised in violation of Civil Code section 1750, et seq.;
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                e. Whether Defendant’s advertising of the Product is untrue or misleading
                                                         14                     in violation of Business and Professions Code section 17500, et seq.;
                                                         15                f. Whether Defendant knew or by the exercise of reasonable care should
                                                         16                     have known its advertising was and is untrue or misleading in violation
                                                         17                     of Business and Professions Code section 17500, et seq.;
                                                         18                g. Whether Defendant’s conduct is an unfair business practice within the
                                                         19                     meaning of Business and Professions Code section 17200, et seq.;
                                                         20                h. Whether Defendant’s conduct is a fraudulent business practice within the
                                                         21                     meaning of Business and Professions Code section 17200, et seq.;
                                                         22                i. Whether Defendant’s conduct is an unlawful business practice within the
                                                         23                     meaning of Business and Professions Code section 17200, et seq.;
                                                         24                j. Whether Defendant violated its duty to implement and maintain
                                                         25                     reasonable security procedures and practices in under the California
                                                         26                     Consumer Privacy Act.
                                                         27             56. Plaintiff’s claims are typical of the claims of the Classes because their
                                                         28    causes of action are based on a substantially similar factual predicate. Plaintiff will
                                                                                                                  15
                                                              Error! Unknown document property name.              15
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 16 of 32 Page ID #:16




                                                          1    fairly and adequately represent and protect the interests of the Classes because she
                                                          2    has no conflicts of interest with the Classes. Plaintiff’s counsel is adequate counsel
                                                          3    because it has vast experience litigating consumer class actions.
                                                          4             57. Plaintiff and the Classes have suffered injury in fact and have lost money
                                                          5    as a result of Defendant’s false representations. Plaintiff and the Classes each
                                                          6    purchased and/or used the Product under the false belief that the it had adequate
                                                          7    security measures in place and that Defendant would not misuse their personal
                                                          8    information. Plaintiff and the Classes would not have purchased and/or used the
                                                          9    Product if they had known it does not have adequate security measures in place and
                                                         10    that Defendant misuses personal user information.
                                                         11             58. A class action is superior to other available methods for fair and efficient
                          9255 Sunset Blvd., Suite 804




                                                         12    adjudication of this controversy. The expense and burden of individual litigation
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    would make it impracticable or impossible for the Classes to prosecute their claims
                                                         14    individually.
                                                         15             59. The trial and litigation of Plaintiff’s Class claims are manageable because
                                                         16    Plaintiff and her counsel can litigate the Class claims without the adjudication of
                                                         17    numerous individual issues. Individual litigation of the legal and factual issues raised
                                                         18    by Defendant’s conduct would increase delay and expense to all parties and the court
                                                         19    system. Proceeding as a class action in this case presents far fewer management
                                                         20    difficulties and provides the benefits of a single, uniform adjudication, economies of
                                                         21    scale, and comprehensive supervision by a single court.
                                                         22             60. Defendant has acted on grounds generally applicable to both Classes,
                                                         23    thereby making final injunctive relief and/or corresponding declaratory relief
                                                         24    appropriate with respect to the Classes as a whole. The prosecution of separate
                                                         25    actions by individual members of both Classes would create the risk of inconsistent
                                                         26    or varying adjudications with respect to individual Class members that would
                                                         27    establish incompatible standards of conduct for Defendant.
                                                         28

                                                                                                                  16
                                                              Error! Unknown document property name.              16
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 17 of 32 Page ID #:17




                                                          1             61. Absent a class action, Defendant will likely retain the benefits of their
                                                          2    wrongdoing. Because of the small size of the individual Classes members’ claims,
                                                          3    few, if any, Class members could afford to seek legal redress for the wrongs
                                                          4    complained of herein. Absent a representative action, the Classes will continue to
                                                          5    suffer losses and Defendant will be allowed to continue these violations of law and
                                                          6    to retain the proceeds of their ill-gotten gains.
                                                          7                                                   COUNT ONE:
                                                          8                           Violation of California Unfair Competition Law,
                                                          9                          Business & Professions Code Section 17200, et seq.
                                                         10                                        (By Plaintiff against Defendant)
                                                         11             62. Plaintiff repeats and realleges all allegations of the previous paragraphs,
                          9255 Sunset Blvd., Suite 804




                                                         12    and incorporates the same as if set forth herein at length.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             63. This cause of action is brought pursuant to Business and Professions
                                                         14    Code Section 17200, et seq., on behalf of both Classes.
                                                         15                                              A.    “Unfair” Prong
                                                         16             64. Under California’s False Advertising Law, Cal. Bus. & Prof. Code
                                                         17    Section 17200, et seq., a challenged activity is “unfair” when “any injury it causes
                                                         18    outweighs any benefits provided to consumers and the injury is one that the
                                                         19    consumers themselves could not reasonably avoid.” Camacho v. Auto Club of
                                                         20    Southern California, 142 Cal. App. 4th 1394, 1403 (2006).
                                                         21             65. Defendant, in its advertising of the Product, makes false and misleading
                                                         22    statements regarding the quality and characteristics of the Product, particularly that
                                                         23    it offers users end-to-end encryption adequately protects user information with secure
                                                         24    privacy measures. Zoom prominently states these characteristics in advertisements
                                                         25    and on its official website.
                                                         26             66. Defendant’s false and deceptive advertising as alleged herein does not
                                                         27    confer any benefit to consumers.
                                                         28

                                                                                                                  17
                                                              Error! Unknown document property name.              17
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 18 of 32 Page ID #:18




                                                          1             67. Defendant’s false and deceptive advertising as alleged herein causes
                                                          2    injuries to consumers, who do not receive a product consistent with their reasonable
                                                          3    expectations.
                                                          4             68. Defendant’s false and deceptive advertising as alleged herein causes
                                                          5    injuries to consumers, who end up purchasing and using a Product that is not as
                                                          6    advertised.
                                                          7             69. Consumers cannot avoid any of the injuries caused by Defendant’s false
                                                          8    and deceptive advertising.
                                                          9             70. The injuries caused by Defendant’s false and deceptive advertising
                                                         10    outweighs any benefits.
                                                         11             71. Defendant’s advertising of the Product, as alleged herein, is false,
                          9255 Sunset Blvd., Suite 804




                                                         12    deceptive, misleading, and unreasonable and constitutes an unfair business practice
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    within the meaning of California Business and Professions Code Section 17200.
                                                         14             72. Defendant could have furthered its legitimate business interests in ways
                                                         15    other than by advertising the Product unfairly; but they did not, because had they
                                                         16    done so, consumers would not have purchased the Product.
                                                         17             73. All of the conduct alleged herein occurs and continues to occur in
                                                         18    Defendant’s business. Defendant’s advertising of the Product led and continues to
                                                         19    lead reasonable consumers to believe that the Product offers end-to-end encryption
                                                         20    and securely protects user information and privacy through a pattern or generalized
                                                         21    course of conduct repeated on approximately thousands of occasions daily.
                                                         22             74. Pursuant to Business and Professions Code Sections 17203, Plaintiff and
                                                         23    the Classes seek an order of this Court enjoining Defendant from continuing to
                                                         24    engage, use, or employ their unfair business practices.
                                                         25             75. Plaintiff and the Classes have suffered injury-in-fact and have lost money
                                                         26    as a result of Defendant’s unfair conduct. Specifically, Plaintiff and the Classes
                                                         27    purchased or used a Product that was different from what they were reasonably
                                                         28    expecting to receive when they decided to use the Product. Plaintiff and the Classes
                                                                                                                  18
                                                              Error! Unknown document property name.              18
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 19 of 32 Page ID #:19




                                                          1    would not have purchased the Product but for the representations by Defendant that
                                                          2    the Product is equipped with end-to-end encryption and adequately protects user
                                                          3    information with secure privacy measures.
                                                          4             76. Plaintiff would use the Product in the future if the Product actually
                                                          5    provided end-to-end encryption and adequately protected user information with
                                                          6    secure privacy measures, or if Defendant’s advertising dispelled any confusion about
                                                          7    the Product’s security features.
                                                          8                                             B.   “Fraudulent” Prong
                                                          9             77. California Business and Professions Code Section 17200, et seq.,
                                                         10    prohibits fraudulent conduct, defined as conduct that is likely to deceive members of
                                                         11    the public. A business practice is “fraudulent” if it actually deceives members of the
                          9255 Sunset Blvd., Suite 804




                                                         12    consuming public.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             78. Defendant, in its advertising of the Product, makes false and misleading
                                                         14    statements regarding the quality and characteristics of the Product, particularly that
                                                         15    it offers users end-to-end encryption and adequately protects user information with
                                                         16    secure privacy measures. These advertising claims appear prominently in
                                                         17    advertisements for the Product and on Zoom’s official website.
                                                         18             79. Defendant’s false and deceptive advertising as alleged herein is likely to
                                                         19    deceive the members of the public.
                                                         20             80. Defendant’s advertising of the Product, as alleged in the preceding
                                                         21    paragraphs, is false, deceptive, misleading, and unreasonable and constitutes a
                                                         22    fraudulent business practice in violation of California Business & Professions Code
                                                         23    Section 17200.
                                                         24             81. Defendant knew that the representations it made and continues to make
                                                         25    about the Product are false, misleading, and deceive reasonable consumers.
                                                         26             82. Defendant could have furthered its legitimate business interests in ways
                                                         27    other than by advertising the Product fraudulently.
                                                         28

                                                                                                                  19
                                                              Error! Unknown document property name.              19
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 20 of 32 Page ID #:20




                                                          1             83. All of the conduct alleged herein occurs and continues to occur in
                                                          2    Defendant’s business. Defendant’s advertising of the Product led and continues to
                                                          3    lead reasonable consumers to believe that the Product offers end-to-end encryption
                                                          4    and adequately protects user information with secure privacy measures through a
                                                          5    pattern or generalized course of conduct repeated on approximately thousands of
                                                          6    occasions daily.
                                                          7             84. Pursuant to Business and Professions Code Sections 17203, Plaintiff and
                                                          8    the Classes seek an order of this Court enjoining Defendant from continuing to
                                                          9    engage, use, or employ their fraudulent business practices.
                                                         10             85. Plaintiff and the Classes have suffered injury-in-fact and have lost money
                                                         11    as a result of Defendant’s fraudulent conduct. Specifically, Plaintiff and the Classes
                          9255 Sunset Blvd., Suite 804




                                                         12    purchased or used a Product that was different from what they were reasonably
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    expecting to receive when they decided to use the Product. Plaintiff and the Classes
                                                         14    would not have purchased the Product but for the representations by Defendant that
                                                         15    the Product is equipped with end-to-end encryption and adequately protects user
                                                         16    information with secure privacy measures.
                                                         17             86. Plaintiff would use the Product in the future if the Product actually
                                                         18    provided end-to-end encryption and adequately protects user information with secure
                                                         19    privacy measures, or if Defendant’s advertising dispelled any confusion about the
                                                         20    Product’s security features.
                                                         21                                             C.   “Unlawful” Prong
                                                         22             87. California Business and Professions Code Section 17200, et seq.,
                                                         23    identifies violations of any state or federal law as “unlawful practices that the unfair
                                                         24    competition law makes independently actionable.” Velazquez v. GMAC Mortg.
                                                         25    Corp., 605 F. Supp. 2d 1049, 1068 (C.D. Cal. 2008).
                                                         26             88. Defendant, in its advertising and packaging of the Product, makes false
                                                         27    and misleading statements regarding the quality and characteristics of the Product,
                                                         28    particularly that it offers users end-to-end encryption and adequately protects user
                                                                                                                  20
                                                              Error! Unknown document property name.              20
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 21 of 32 Page ID #:21




                                                          1    information with secure privacy measures. These advertising claims appear
                                                          2    prominently in advertisements for the Product and on Zoom’s official website.
                                                          3             89. Defendant’s advertising of the Product, as alleged in the preceding
                                                          4    paragraphs, violates California Civil Code Section 1750, et. seq., California Business
                                                          5    and Professions Code Section 17500, et. seq., California’s Sherman Law, and the
                                                          6    California Business and Professions Code Section 12606.2, et seq.
                                                          7             90. Defendant’s advertising of the Product, as alleged in the preceding
                                                          8    paragraphs, is false, deceptive, misleading, and unreasonable and constitutes
                                                          9    unlawful conduct.
                                                         10             91. Defendant knew or should have known of its unlawful conduct.
                                                         11             92. As alleged in the preceding paragraphs, the misrepresentations by
                          9255 Sunset Blvd., Suite 804




                                                         12    Defendant alleged herein constitute an unlawful business practice within the meaning
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    of California Business and Professions Code section 17200.
                                                         14             93. Defendant could have furthered its legitimate business interests in ways
                                                         15    other than by advertising the Product unlawfully.
                                                         16             94. All of the conduct alleged herein occurs and continues to occur in
                                                         17    Defendant’s business. Defendant’s advertising of the Product led and continues to
                                                         18    lead reasonable consumers to believe that the Product offers end-to-end encryption
                                                         19    and adequately protects user information with secure privacy measures through a
                                                         20    pattern or generalized course of conduct repeated on approximately thousands of
                                                         21    occasions daily.
                                                         22             95. Pursuant to Business and Professions Code Sections 17203, Plaintiff and
                                                         23    the Classes seek an order of this Court enjoining Defendant from continuing to
                                                         24    engage, use, or employ its unlawful business practices.
                                                         25             96. Plaintiff and the Classes have suffered injury-in-fact as a result of
                                                         26    Defendant’s unlawful conduct. Specifically, Plaintiff and the Classes paid for a
                                                         27    Product that is different from what they were reasonably expecting to receive when
                                                         28    they decided to make their purchases. Plaintiff and the Classes would not have
                                                                                                                  21
                                                              Error! Unknown document property name.              21
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 22 of 32 Page ID #:22




                                                          1    purchased the Product but for the representations by Defendant that it is equipped
                                                          2    with end-to-end encryption and adequately protects user information with secure
                                                          3    privacy measures.
                                                          4             97. Plaintiff would use the Product in the future if the Product actually
                                                          5    provided end-to-end encryption and adequately protects user information with secure
                                                          6    privacy measures, or if Defendant’s advertising dispelled any confusion about the
                                                          7    Product’s security features.
                                                          8                                                 COUNT TWO
                                                          9                      Violation of California Consumers Legal Remedies Act,
                                                         10                                 California Civil Code Section 1750, et seq.
                                                         11                                        (By Plaintiff against Defendant)
                          9255 Sunset Blvd., Suite 804




                                                         12             98. Plaintiff repeats and realleges all allegations of the previous paragraphs,
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    and incorporates the same as if set forth herein at length.
                                                         14             99. Plaintiff brings this cause of action pursuant to Civil Code Section 1750,
                                                         15    et seq., the Consumers Legal Remedies Act (“CLRA”), on her own behalf and on
                                                         16    behalf of both Classes.
                                                         17             100. There are questions of law and fact common to the Classes, which
                                                         18    questions are substantially similar and predominate over questions affecting the
                                                         19    individual members of the Classes, including but not limited to those questions listed
                                                         20    above.
                                                         21             101. The practices described herein, specifically Defendant’s advertising and
                                                         22    sale of the Product, were intended to result in the sale of the Product to the consuming
                                                         23    public and violated and continue to violate the CLRA by (1) using deceptive
                                                         24    representations in connection with the Product; (2) representing the Product has
                                                         25    characteristics and quantities it does not have; and (3) advertising the Product with
                                                         26    intent not to sell it advertised.
                                                         27             102. Defendant fraudulently deceived Plaintiff and the Classes by
                                                         28    misrepresenting the Product as having characteristics and quantities which it does not
                                                                                                                  22
                                                              Error! Unknown document property name.              22
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 23 of 32 Page ID #:23




                                                          1    have, e.g., that the Product is equipped with end-to-end encryption and adequately
                                                          2    protects user information with secure privacy measures. In doing so, Defendant
                                                          3    intentionally misrepresented and concealed material facts from Plaintiff and the
                                                          4    Classes. Said misrepresentations and concealment were done with the intention of
                                                          5    deceiving Plaintiff and the Classes and depriving them of their legal rights and
                                                          6    money.
                                                          7             103. Defendant fraudulently deceived Plaintiff and the Classes by advertising
                                                          8    the Product with intent not to sell them as advertised, by misrepresenting that it is
                                                          9    equipped with end-to-end encryption and adequately protects user information with
                                                         10    secure privacy measures when it does not. In doing so, Defendant intentionally
                                                         11    misrepresented and concealed material facts from Plaintiff and the Classes. Said
                          9255 Sunset Blvd., Suite 804




                                                         12    misrepresentations and concealment were done with the intention of deceiving
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Plaintiff and the Classes and depriving them of their legal rights and money.
                                                         14             104. Defendant knew or should have known, through the exercise of
                                                         15    reasonable care, that the Product’s advertising was misleading.
                                                         16             105. Defendant’s actions as described herein were done with conscious
                                                         17    disregard of Plaintiff’s rights, and Defendant was wanton and malicious in its
                                                         18    concealment of the same.
                                                         19             106. Defendant’s Product advertising was a material factor in Plaintiff’s and
                                                         20    the Class members’ decisions to purchase and use the Product. Based on Defendant’s
                                                         21    Product advertising, Plaintiff and the Classes reasonably believed that they were
                                                         22    getting a more secure Product than they actually received. Had they known the truth
                                                         23    of the matter, Plaintiff and the Classes would not have purchased the Product.
                                                         24             107. Plaintiff and the Classes have suffered injury in fact and have lost money
                                                         25    as a result of Defendant’s unfair, unlawful, and fraudulent conduct. Specifically,
                                                         26    Plaintiff paid for a product with security benefits she never received. Plaintiff would
                                                         27    not have purchased the Product had she known it did not offer end-to-end encryption
                                                         28    or adequately protects user information with secure privacy measures.
                                                                                                                  23
                                                              Error! Unknown document property name.              23
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 24 of 32 Page ID #:24




                                                          1             108. Defendant’s false and misleading advertising claims should be enjoined
                                                          2    due to the false, misleading, and/or deceptive nature of Defendant’s advertising. In
                                                          3    addition, Defendant should be compelled to provide restitution and damages to
                                                          4    consumers who paid for the Product they never received due to Defendant’s
                                                          5    representation that it was equipped with end-to-end encryption and adequately
                                                          6    protects user information with secure privacy measures when it did not.
                                                          7                                                COUNT THREE
                                                          8                             Violation of California False Advertising Law,
                                                          9                          Business & Professions Code Section 17500, et seq.
                                                         10                                        (By Plaintiff against Defendant)
                                                         11             109. Plaintiff repeats and realleges the allegations set forth in the preceding
                          9255 Sunset Blvd., Suite 804




                                                         12    paragraphs and incorporates the same as if set forth herein at length.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             110. Plaintiff brings this cause of action pursuant to Business and Professions
                                                         14    Code section 17500, et seq., each on his own behalf and on both Classes.
                                                         15             111. California’s False Advertising Law, California Business and Professions
                                                         16    Code section 17500, et seq., makes it “unlawful for any person to make or
                                                         17    disseminate or cause to be made or disseminated before the public in this state, in
                                                         18    any advertising device or in any other manner or means whatever, including over the
                                                         19    Internet, any statement, concerning personal property or services, professional or
                                                         20    otherwise, or performance or disposition thereof, which is untrue or misleading and
                                                         21    which is known, or which by the exercise of reasonable care should be known, to be
                                                         22    untrue or misleading.”
                                                         23             112. Defendant knowingly disseminated misleading claims that the Product is
                                                         24    equipped with end-to-end encryption and adequately protects user information with
                                                         25    secure privacy measures as a means to mislead the public for financial gain.
                                                         26             113. Defendant controlled the production and advertising of the Product. It
                                                         27    knew or should have known, through the exercise of reasonable care that its
                                                         28

                                                                                                                  24
                                                              Error! Unknown document property name.              24
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 25 of 32 Page ID #:25




                                                          1    representations about the security benefits of the Product was untrue, deceptive and
                                                          2    misleading.
                                                          3             114. Reasonable consumers base their online purchasing decisions on the net
                                                          4    impression of a product’s official website. Consumers generally do not conduct their
                                                          5    own research to clarify the claims on the product website or for any other reason.
                                                          6    Instead, the reasonable consumer chooses a product because the manufacturer’s
                                                          7    website claims lead them to believe the product is equipped with end-to-end
                                                          8    encryption and adequately protects user information with secure privacy measures.
                                                          9             115. Defendant’s action of prominently displaying false, deceptive, and
                                                         10    misleading claims about the purported security benefits of the Product on its official
                                                         11    website is likely to deceive the reasonable consumer.
                          9255 Sunset Blvd., Suite 804




                                                         12             116. Defendant’s actions were false and misleading such that the reasonable
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    consumer is and was likely to be deceived.
                                                         14             117. Plaintiff and the Classes have suffered injury in fact and have lost money
                                                         15    as a result of Defendant’s false representations. Plaintiff and the Classes purchased
                                                         16    the Product in reliance upon the claims by Defendant that the Product is equipped
                                                         17    with end-to-end encryption and adequately protects user information with secure
                                                         18    privacy measures as represented by Defendant’s website descriptions and
                                                         19    advertising. Plaintiff would not have purchased the Product if she had known that the
                                                         20    claims and advertising as described herein were false and misleading.
                                                         21             118. As alleged in the preceding paragraphs, the misrepresentations by
                                                         22    Defendant of the material facts alleged herein constitutes an unfair, unlawful, and
                                                         23    fraudulent business practice within the meaning of California Business & Professions
                                                         24    Code section 17500.
                                                         25             119. In addition, Defendant’s use of various forms of advertising media to
                                                         26    advertise, call attention to, or give publicity to the sale of goods or merchandise
                                                         27    which are not as represented in any manner constitutes unfair competition, unfair,
                                                         28    deceptive, untrue or misleading advertising, and an unlawful business practice within
                                                                                                                  25
                                                              Error! Unknown document property name.              25
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 26 of 32 Page ID #:26




                                                          1    the meaning of Business & Professions Code sections 17200 and 17531, which
                                                          2    advertisements have deceived and are likely to deceive the consuming public, in
                                                          3    violation of Business & Professions Code section 17500.
                                                          4             120. Pursuant to Business & Professions Code sections 17203 and 17535,
                                                          5    Plaintiff and the members of the Classes seek an order of this Court enjoining
                                                          6    Defendant from continuing to engage, use, or employ its practice of advertising the
                                                          7    sale and use of the Product. Likewise, Plaintiff and the members of the Classes seek
                                                          8    an order requiring Defendant to disclose such misrepresentations, and additionally
                                                          9    request an order awarding Plaintiff and the Classes restitution of the money
                                                         10    wrongfully acquired by Defendant by means of responsibility attached to
                                                         11    Defendant’s failure to disclose the existence and significance of said
                          9255 Sunset Blvd., Suite 804




                                                         12    misrepresentations.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                                                COUNT FOUR
                                                         14                           Violation of the California Consumer Privacy Act
                                                         15                                       Cal. Civ. Code § 1789.100, et seq.
                                                         16                                        (By Plaintiff against Defendant)
                                                         17             121. Plaintiff repeats and realleges the allegations set forth in the preceding
                                                         18    paragraphs and incorporates the same as if set forth herein.
                                                         19             122. Defendant has violated California Civil Code Section 1798.100(b) of the
                                                         20    California Consumer Privacy Act (“CCPA”) by collecting and sharing private user
                                                         21    information without providing adequate notice.
                                                         22             123. Defendant collects personal user information as defined in Civil Code
                                                         23    Section 1789.140, such as their location.
                                                         24             124. Defendant has violated California Civil Code Section 1798.150(a). As a
                                                         25    result of Defendant’s inability to implement and maintain reasonable security
                                                         26    procedures and practices, Defendant has given Facebook and other third parties
                                                         27    unauthorized access to private user information as alleged herein.
                                                         28

                                                                                                                  26
                                                              Error! Unknown document property name.              26
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 27 of 32 Page ID #:27




                                                          1             125. Defendant has violated its duty to protect the personal information of
                                                          2    Plaintiff and the User Class.
                                                          3             126. Defendant’s violation of its duty directly and proximately caused
                                                          4    Plaintiff and members of the User Class to have their personal information collected
                                                          5    and shared with Facebook without authorization. Upon information and belief,
                                                          6    Defendant is sharing user information with other unknown parties in the same
                                                          7    manner as alleged herein.
                                                          8             127. Plaintiff and the User Class were injured through violations of legally
                                                          9    protected privacy interests, in the form of unauthorized disclosure of personal user
                                                         10    information.
                                                         11             128. Defendant knew or should have known that it was violating the CCPA
                          9255 Sunset Blvd., Suite 804




                                                         12    by sharing unauthorized information with Facebook. Defendant also failed to
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    safeguard private user information and maintain reasonable security procedures.
                                                         14             129. Defendant is a corporation that is organized and operated for the financial
                                                         15    benefit of its owners.
                                                         16             130. On behalf of the User Class, Plaintiff seeks an order enjoining Defendant
                                                         17    from continuing to violate the CCPA as alleged herein.
                                                         18                                                COUNT FIVE
                                                         19                                                  Negligence
                                                         20                                        (By Plaintiff against Defendant)
                                                         21             131. Plaintiff repeats and realleges the allegations set forth in the preceding
                                                         22    paragraphs and incorporates the same as if set forth herein at length.
                                                         23             132. Defendant owed a duty to Plaintiff to exercise reasonable care in
                                                         24    implementing and maintaining reliable security systems and practices to ensure the
                                                         25    safety of Plaintiff and the User Class members’ personal information and not
                                                         26    disclosing this information to third parties, like Facebook, without informed consent.
                                                         27

                                                         28

                                                                                                                  27
                                                              Error! Unknown document property name.              27
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 28 of 32 Page ID #:28




                                                          1             133. Defendant breached its duties by, failing to implement and maintain
                                                          2    reasonable security protections for users and by disclosing personal user information
                                                          3    to third parties, like Facebook, without the consent of its users.
                                                          4             134. But for Defendant’s actions and breaches of its duties, Plaintiff and User
                                                          5    Class member information would be secure, and third parties, like Facebook, would
                                                          6    not have gained access to personal user information.
                                                          7             135. It was foreseeable that Defendant’s conduct as alleged herein would
                                                          8    harm Plaintiff and the User Class. Plaintiff knew or should have known that its
                                                          9    inability to adequately protect user information, and sharing information with third
                                                         10    parties, like Facebook, would cause harm to Plaintiff and the User Class.
                                                         11             136. Defendant’s breach as alleged herein directly and proximately resulted
                          9255 Sunset Blvd., Suite 804




                                                         12    in Plaintiff’s and the User Class’s injuries.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             137. Plaintiff’s and the User Class’s damages were proximate and reasonably
                                                         14    foreseeable results of Defendant’s breach as alleged herein.
                                                         15             138. As a result of Defendant’s breach, Plaintiff and the User Class have been
                                                         16    damaged in the amount to be determined at trial.
                                                         17                                                 COUNT SIX
                                                         18                             Violation of California Constitution, Art. 1 § 1
                                                         19                                        (By Plaintiff against Defendant)
                                                         20             139. Plaintiff repeats and realleges the allegations set forth in the preceding
                                                         21    paragraphs and incorporates the same as if set forth herein at length.
                                                         22             140. Plaintiff and the User Class have a constitutional right to privacy.
                                                         23    Plaintiff and the User Class are entitled to protection from Defendant’s unauthorized
                                                         24    sharing of their information with third parties, like Facebook.
                                                         25             141. Plaintiff and the User Class reasonably expected the Product to keep their
                                                         26    personal information private because the Product’s privacy policy fails to disclose
                                                         27    that Defendant shares this user information with third parties, like Facebook.
                                                         28

                                                                                                                  28
                                                              Error! Unknown document property name.              28
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 29 of 32 Page ID #:29




                                                          1             142. Defendant’s invasion and violation of Plaintiff and the User Class
                                                          2    members’ privacy rights was serious and substantial.
                                                          3             143. Defendant unlawfully violated Plaintiff’s and User Class members’
                                                          4    privacy rights. Defendant failed to implement and maintain adequate safety measures
                                                          5    to protect personal user information, and disclosed this information to third parties
                                                          6    without the consent of Plaintiff and the User Class in a manner that is highly offensive
                                                          7    to a reasonable person.
                                                          8             144. Defendant acted in reckless disregard of Plaintiff’s and the User Class’s
                                                          9    privacy rights. Defendant knew or should have known that its conduct highly
                                                         10    invasive and offensive to a reasonable person.
                                                         11             145. Defendant’s actions directly and proximately resulted in Plaintiff’s and
                          9255 Sunset Blvd., Suite 804




                                                         12    User Class members’ personal and private information being disclosed and their
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    reasonable expectation of privacy being frustrated. As a result of the conduct alleged
                                                         14    herein, Plaintiff and the User Class have suffered injuries and are entitled to
                                                         15    appropriate relief.
                                                         16                                                 COUNT SEVEN
                                                         17                                            Breach of Express Warranty
                                                         18                                        (By Plaintiff against Defendant)
                                                         19             146. Plaintiff repeats and realleges the all allegations of the previous
                                                         20    paragraphs and incorporates the same as if set forth herein at length.
                                                         21             147. Defendant expressly warranted on its website that the Product is
                                                         22    equipped with end-to-end encryption. Defendant’s claims constitute an affirmation
                                                         23    of fact, promise, and/or description of the goods, the Product, that became part of the
                                                         24    basis of the bargain and created an express warranty, that the Product would conform
                                                         25    to the stated promise. Plaintiff placed importance on Defendant’s claims.
                                                         26             148. All conditions precedent to Defendant’s liability under this contract have
                                                         27    been performed by Plaintiff and the Purchaser Subclass.
                                                         28

                                                                                                                  29
                                                              Error! Unknown document property name.              29
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 30 of 32 Page ID #:30




                                                          1             149. Defendant breached the terms of this contract, including the express
                                                          2    warranties, with Plaintiff and the Purchaser Subclass by not providing a Product that
                                                          3    conformed to the advertisements.
                                                          4             150. Defendant’s express warranty that the Product is equipped with end-to-
                                                          5    end encryption was breached because the Product is not actually equipped with end-
                                                          6    to-end encryption.
                                                          7             151. Defendant therefore breached the terms of its express warranty with
                                                          8    Plaintiff and the Purchaser Subclass by not providing a Product that conforms to its
                                                          9    specific advertising claims.
                                                         10             152. As a result of Defendant’s breach of express warranty, Plaintiff and the
                                                         11    Purchaser Subclass have been damaged in the amount to be determined at trial.
                          9255 Sunset Blvd., Suite 804




                                                         12                                                COUNT EIGHT
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                                               Unjust Enrichment
                                                         14                                        (By Plaintiff against Defendant)
                                                         15             153. Plaintiff repeats and realleges the allegations set forth above and
                                                         16    incorporates the same as if set forth herein at length.
                                                         17             154. By means of Defendant’s wrongful conduct alleged herein, Defendant
                                                         18    knowingly sold the Product to Plaintiff and members of the Purchaser Subclass in a
                                                         19    manner that was unfair, unconscionable, and oppressive.
                                                         20             155. Defendant knowingly received and retained wrongful benefits and funds
                                                         21    from Plaintiff and members of the Purchaser Subclass. In so doing, Defendant acted
                                                         22    with conscious disregard for the privacy rights of Plaintiff and members of the
                                                         23    Purchaser Subclass.
                                                         24             156. As a result of Defendant’s wrongful conduct as alleged herein, Defendant
                                                         25    has been unjustly enriched at the expense of, and to the detriment of, Plaintiff and
                                                         26    members of the Purchaser Subclass.
                                                         27             157. Defendant’s unjust enrichment is traceable to, and resulted directly and
                                                         28    proximately from, the conduct alleged herein.
                                                                                                                  30
                                                              Error! Unknown document property name.              30
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 31 of 32 Page ID #:31




                                                          1             158. Under the common law doctrine of unjust enrichment, it is inequitable
                                                          2    for Defendant to be permitted to retain the benefits it received, without justification,
                                                          3    from selling the Product to Plaintiff and members of the Purchaser Subclass in an
                                                          4    unfair, unconscionable, and oppressive manner. Defendant’s retention of such funds
                                                          5    under such circumstances making it inequitable to do so constitutes unjust
                                                          6    enrichment.
                                                          7             159. The financial benefits derived by Defendant rightfully belong to Plaintiff
                                                          8    and members of the Purchaser Subclass. Defendant should be compelled to return in
                                                          9    a common fund for the benefit of Plaintiff and members of the Purchaser Subclass
                                                         10    all wrongful or inequitable proceeds received by Defendant.
                                                         11             160. Plaintiff and members of the Purchaser Subclass have no adequate
                          9255 Sunset Blvd., Suite 804




                                                         12    remedy at law.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                                            PRAYER FOR RELIEF
                                                         14             WHEREFORE, Plaintiff, individually and on behalf of all others similarly
                                                         15    situated, prays for judgment and relief on all causes of action as follows:
                                                         16                   A. An order enjoining Defendant from selling the Product as currently
                                                         17                         advertised;
                                                         18                   B.    Damages in an amount to be determined at trial, together with pre-
                                                         19                         and post-judgment interest at the maximum rate allowable by law on
                                                         20                         any amounts awarded;
                                                         21                   C.    Restitution and/or disgorgement in an amount to be determined at
                                                         22                         trial;
                                                         23                   D. Punitive damages;
                                                         24                   E.    Reasonable attorneys’ fees;
                                                         25                   F.    Costs of this suit; and
                                                         26                   G. Such other and further relief as the Court may deem necessary or
                                                         27                         appropriate.
                                                         28

                                                                                                                  31
                                                              Error! Unknown document property name.              31
                                                                                                       CLASS ACTION COMPLAINT
                                                         Case 2:20-cv-03165-SVW-JEM Document 1 Filed 04/03/20 Page 32 of 32 Page ID #:32




                                                          1                                            JURY TRIAL DEMANDED
                                                          2            Plaintiff demands a jury trial on all triable issues.
                                                          3

                                                          4
                                                              DATED: April 3, 2020                                CLARKSON LAW FIRM, P.C.
                                                          5

                                                          6

                                                          7                                                       /s/ Ryan J. Clarkson
                                                                                                                  Ryan J. Clarkson, Esq.
                                                          8                                                       Matthew T. Theriault, Esq.
                                                          9                                                       Bahar Sodaify, Esq.
                                                         10                                                       Attorneys for Plaintiff
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                                  32
                                                              Error! Unknown document property name.              32
                                                                                                       CLASS ACTION COMPLAINT
